DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to the Amendment filed on 8/17/2020. Applicant has amended independent claim 18 and dependent claim 21; and canceled claims 20 and 39. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 18, 19, 21- 28, 35, 36, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meltser et al., EP 0827226, in view of  Kazuhisa, JP 2005-150007.

Regarding claim 18, Meltser et al., teaches a method for detecting leakage of a reducing fluid (col. 2, lines 17-27) throughout an electrolyte membrane (ref. 8) a stack of electrochemical cells (ref. 4), the membrane being interposed between an anode channel (ref. 16) for the flow of an anode stream including the reducing fluid along a first side of the membrane (ref. 8), and a cathode channel (ref. 14) for the flow of a cathode stream including the oxidizing fluid along a  is collected in a cathode collector (ref. 30) shared by the electrochemical cells (ref. 4), the first reducing fluid concentration in the first stream being measured a first measuring point of the cathode collector (col., 2, lines 56-58 and col., 3, lines 1-42), the deducing of presence or absence of the leakage including deducing the presence of the leakage of the membrane in the stack (col. 3, lines 43-58 and col. 4, lines 1-29) based on an evolution over time of the first reducing fluid concentration (col., 2, lines 56-58 and col., 3, lines 1-42) measured at the first measuring point (ref. 32) of the cathode collector (ref. 30), the method further comprising locating a location of the leakage in the stack based on a delay between a moment of the brisk variation of the controlled parameter (“a drop”) (col. 5, lines 23-50) and a moment of a  the first measuring point  (ref. 32) of the cathode collector (ref. 30). 
Kazuhisa teaches the method further comprising locating a location of the leakage in the stack based on a delay between a moment of the brisk variation of the controlled parameter and a moment of a significant variation of the first reducing fluid concentration at the first measuring point of the cathode collector (0004; 0011; 0020-0022; 0031-0035).
Although Kazuhisa, does not teach “brisk” variation steps, any operation of a fuel cell will involve sudden or brisk changes, such as, for example during startup or a change in voltage. Additionally, Kazuhisa teaches locating a location of the leakage in the stack based on a delay between a moment of the brisk variation of the controlled parameter and a moment of a significant variation of the first reducing fluid concentration at the first measuring point of the cathode collector (0004; 0011; 0020-0022; 0031-0035).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Kazuhisa into Meltser et al., to provide a timely response to leakage among the cells of the stack.
 Regarding claim 19, Meltser et al., teaches the first stream consists of the cathode stream leaving the cathode channel (ref. 14) (sensor 32, Fig. 1). 
Regarding claim 21, Meltser et al., teaches further comprising the following steps: measuring a second reducing fluid concentration in a second stream flowing at a second measuring point of the cathode collector (col., 2, lines 56-58 and col., 3, lines 1-42); comparing the first reducing fluid concentration and the second reducing fluid concentration to one another(col., 2, lines 56-58 and col., 3, lines 1-42) ; and locating the leakage among the cells of the stack depending on 
Regarding claim 22, Meltser et al., teaches the second measuring point (ref. 32) is positioned upstream from the cell in which the leakage is detected, relative to a fluid flow direction in the cathode collector (col. 3, lines 43-58 and col. 4, lines 1-29).
Regarding claim 23, Meltser et al., teaches the stack of electrochemical cells (ref. 2) is part of a fuel cell system comprising the stack, a multi-channel valve and a dihydrogen sensor (ref. 32), the method further comprising the following steps: placing a first inlet channel of the multi-channel valve (col. 5, lines 38-50), fluidly connected to the first measuring point, in fluid communication with an outlet channel of the multi-channel valve (col. 6, lines 5-38), fluidly connected to the dihydrogen sensor (ref. 32); and then measuring the first reducing fluid concentration using the dihydrogen sensor (ref. 32) (col. 6, lines 5-38). 
Regarding claim 24, Meltser et al., teaches further comprising the following steps: placing a second inlet channel of the multi-channel valve, fluidly connected to the second measuring point, in fluid communication with the outlet channel of the multi-channel valve; and then measuring the second reducing fluid concentration using the dihydrogen sensor (ref. 32) (col. 7, lines 16-58 and col. 8, lines 1-5). 
Regarding claim 25, Meltser et al., teaches the fuel cell system comprises a  stack (ref. 2) of electrochemical cells (ref. 4), the method further comprising the following steps: placing inlet channel of the multi-channel valve (col. 10, lines 16-50), fluidly connected to a cathode collector of the stack, in fluid communication with the outlet channel of the valve (col. 10, lines 
Although the reference did not disclose a plurality of stacks, valves, inlets, streams, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 26, Meltser et al., teaches further comprising locating the leakage based on a delay between the moment of brisk variation (“a drop”) (col. 5, lines 23-50) of the controlled parameter and a moment of significant variation of the first reducing fluid concentration (col. 3, lines 43-58 and col. 4, lines 1-29).
Regarding claim 27, Meltser et al., does not recite the brisk variation of the flow rate of the cathode stream in the cathode channel is obtained by reinjecting a part of the cathode stream exiting the electrochemical cell at the inlet of the cathode channel.
Although Meltser does not teach “abrupt” variation, any operation of a fuel cell will involve sudden or brisk changes, such as, for example during startup.
Regarding claim 28, Meltser et al., does not recite during the brisk variation step, at least two of the parameters vary simultaneously or sequentially.
Although Meltser does not teach “brisk” variation steps, any operation of a fuel cell will involve sudden or brisk changes, such as, for example during startup or a drop in voltage (col. 5, lines 34-38).
Regarding claims 35 and 36, although Meltser et al., does not recite varying a controlled parameter briskly and in a controlled manner, the deviation relative to time, over a length of time greater than or equal to 1 second, it would be obvious that the parameter would be within 
Regarding Claim 40, Meltser et al., teaches the locating of the location of the leakage in the stack includes determining which of the electrochemical cells of the stack includes the leakage (col. 3, lines 43-58 and col. 4, lines 1-29).


Response to Arguments
3.	Applicant's arguments filed 8/17/2020 have been fully considered but they are not persuasive. Applicant argues that  “Kazuhisa does not disclose “[a] method for detecting leakage of a reducing fluid throughout electrolyte membranes of a stack of electrochemical cells . . . wherein the cathode stream leaving each of the electrochemical cells is collected in a
cathode collector shared by the electrochemical cells” as recited in claim 18.” 
However, Kazuhisa is not the primary reference in this Rejection since the primary claim has been amended.
Applicant argues that Kazuhisa does not teach locating a location of the leakage in the stack based on a delay between a moment of the brisk variation of the controlled parameter and a moment of a significant variation of the first reducing fluid concentration at the first measuring point of the cathode collector.
However, Kazuhisa is not the primary reference in this Rejection since the primary claim has been amended.
.


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727              

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727